Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (USPN 4,531,426) in view of Archer (USPN 8,839,902).
Iijima teaches steering device comprising: a rack shaft 3 configured to turn wheels; a pair of tie rods 8 connected to both end parts of the rack shaft; a rack housing portion 2 housing the rack shaft; a pinion gear 3a provided on one end side of the rack housing portion, the pinion gear being configured to transmit a rotational force to the rack shaft; a first supporting portion 11, 13, provided on the rack housing portion, the first supporting portion being configured to support the one end side of the rack housing portion by being mounted on a vehicle body; and a second supporting portion 12, 14, provided on the rack housing portion, the second supporting portion being configured to support other end side of the rack housing portion by being mounted on the vehicle body.   The second supporting portion is movable in an axial direction of the rack housing portion and is capable of being positioned in a proper 
Iijima fails to show side plates through which the tie rods are inserted.
Archer shows a steering device with a rack and pinion assembly 52 and tie rods 54, 56, that extend through side plates 22, 24, of a structural assembly of a vehicle (seen in Figure 1).  
It would have been obvious to one of ordinary skill in the art to position the steering device of Iijima so that the tie rods extend through side plates, as taught by Archer, in order to position the steering rack in a known structural assembly of a vehicle.  When the tie rods are positioned in the side plates, as taught by Archer, and the second supporting portion 12, 14, of Iijima is positioned close to the pinion gear, a distance from a side plate of a vehicle body frame, through which the tie rod on the other end side of the rack housing portion is inserted, to the second supporting portion is longer than a distance from a side plate of the vehicle body frame, through which the tie rod on the one end side of the rack housing portion is inserted, to a tip of the tie rod on the one end side.  

Allowable Subject Matter
 Claims 1-3 are allowed.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Iijima does not specify the whole length of the tie rod 8 so the distances from the tips of the tie rods to the side plates is unknown.  However, Archer does show the tie rods 54, 56, and their relationship to the rack and pinion assembly 50, which is shown to be and is typically substantially longer than the tie rods.  It also shows side plates 22, 24, of the structural assembly 20 of axle assembly 10 (Figure 1, see col. 3, lines 48-57) through which the bellows portions of the rack and pinion assembly are positioned.  Applicant also indicates that Archer does not specify either of the .

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        /amb/